— Judgment unanimously affirmed. Memorandum: Defendant argues that his warrantless arrest was not supported by probable cause because the People failed to establish the reliability of the informant upon whose information the arrest was based. We disagree. The record reveals that the informant had provided reliable information in the past (see, Aguilar v Texas, 378 US 108, 114, n 5). Also, the police independently verified the informant’s detailed information as to the time, place and manner of defendant’s attempted robbery by surveillance of the crime scene (see, Draper v United States, 358 US 307; People v Rodriguez, 52 NY2d 483, 490-492; People v Hanlon, 36 NY2d 549, 557; People v Alaimo, 34 NY2d 187, 188-189; cf. People v Johnson, 66 NY2d 398, 405; People v Elwell, 50 NY2d 231). Defendant’s claim that his right to due process of law was violated because the informant was paid a fee contingent upon his testimony (see, United States v Cervantes-Pancheco, *967793 F2d 689) is without merit. The record indicates that whatever payment the informant was to receive was not contingent upon the quality of his testimony or the success of the police in acting upon the information. (Appeal from judgment of Onondaga County Court, Burke, J. — criminal possession of weapon, second degree). Present — Dillon, P. J., Callahan, Green, Balio and Schnepp, JJ.